The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not show or suggest a liftgate for use with a vehicle having a bed elevated above a ground surface, comprising a lift mechanism coupled to the vehicle, a moveable load platform coupled to the lift mechanism for movement between a lowered position and a raised position, the load platform having a depth and including: a proximal deck section coupled to the lift mechanism, a distal deck section, and a center deck section positioned between the proximal deck section and the distal deck section wherein the proximal deck section, center deck section, and distal deck section are pivotally coupled to one another such that the load platform is selectively moveable between an extended-operational position where the proximal, center, and distal deck sections are located substantially coplanar with one another for supporting a load and a retracted-stored position where the proximal, center, and distal deck sections are folded with respect to one another and are located substantially parallel and adjacent to one another with the distal deck section positioned between the proximal and center deck sections, and wherein the distal deck section extends away from the center deck section in the extended-operational position and is configured to be supported by the center deck section to allow the distal deck section to support a load thereon while the load platform is in the raised position, as recited in each independent claims 1, 19 and 20. Huggill (GB 2,106,857), Kajita (US 4,273,217), Lugash (US 5,513,943), Hambardzumyan (US 10,710,488) and Walker (US 2021/0039543) each show a vehicle-mounted lift comprising a load platform movable between raised and lowered positions and having pivotally connected proximal, center and distal deck sections which fold into a stored position, but the distal deck section is not positioned between the proximal and center deck sections when folded into the stored position. Sidhu (US 2017/0340493) shows a similar tri-fold platform arrangement but is a ramp rather than a lift. Ninistro (US 2008/0063499) shows a vehicle-mounted lift comprising a load platform movable between raised and lowered positions and having pivotally connected proximal, center and distal deck sections which fold into a stored position, wherein the distal deck section is positioned between the proximal and center deck sections when folded into the stored position, but the distal deck section is merely a flap which forms a ramp when in the lowered position and does not extend away from the center deck section in an extended-operational position and is not configured to be supported by the center deck section to allow the distal deck section to support a load thereon while the load platform is in the raised position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ablabutyan (US 10,220,759) and Bark (US 8,282,335) show foldable vehicle-mounted liftgates generally similar to that of applicant but which are comprised of only two pivoting deck sections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

6/30/22